United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-30857
                        Conference Calendar



SHIRLEY JOHNSON,
on behalf of Kioki Johnson,
Individually and Tutor,

                                    Plaintiff-Appellant,

versus

SCHOOL BOARD VERMILION PARISH; ET AL.,

                                    Defendants,

SCHOOL BOARD VERMILION PARISH,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1889
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis, Shirley Johnson,

acting on behalf of her minor daughter, Kioki, appeals the

magistrate judge’s dismissal of her harassment suit brought under

Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30857
                                  -2-

Johnson contends, in a single paragraph in the argument section

of her appellate brief, that the magistrate judge erred in

determining that the defendant’s response to the sexual

harassment allegations fell short of the deliberate indifference

required for recovery.   Johnson’s brief is inadequate to preserve

this issue for appeal since she neither refers to the record nor

cites legal authority.   FED. R. APP. P. 28(a)(9).   Accordingly,

she has waived this claim.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993)(issues must be properly briefed to be

preserved for appeal).   In any event, the evidence adduced at

trial supports the magistrate judge’s findings.      See Davis v.

Monroe County Bd. of Educ., 526 U.S. 629, 643, 650 (1999).

     AFFIRMED.